Case 1:13-cv-05401-NLH-MJS Document 107 Filed 03/22/21 Page 1 of 3 PageID: 761




                                                                March 22, 2021
   VIA ECF
   The Honorable Matthew J. Skahill
   United States District Court, D.N.J
   Mitchell H. Cohen Building
   4th and Cooper Streets
   Camden, New Jersey 08101

                          RE:     Ellaisy v. Wheaten, et al., 13 CV 5401

   Dear Judge Skahill:

            I write pursuant to L.R. 37.1, seeking leave to file formal motions to compel
   discovery from the Defendants City of Atlantic City and the Borgata Defendants who have
   failed to timely respond to Plaintiff’s written discovery requests. On January 30, 2021,
   Plaintiff previously filed a Rule. 37.1 letter seeking leave to compel but at the time no
   Magistrate Judge was assigned to this case on account of Magistrate Judge Schneider’s
   retirement. (Ex. A – Plaintiff’s Rule 37.1 Letter Dated 1/30/21) Undersigned counsel was
   informed that the case would be reassigned at the end of February and that barring an
   emergency matter, we should refile our letter upon reassignment of the case to a new
   Magistrate Judge. Accordingly, this letter follows.

            Just by way of background, this §1983 lawsuit was first initiated by Plaintiff on
   September 10, 2013. Plaintiff alleged that Defendants Wheaten and Hambrecht and others
   violated his his Fourth Amendment right to be free from excessive force during an
   altercation that occurred at a nightclub in the Borgata Casino and Hotel where Defendants
   Wheaten and Hambrecht were conducting so-called special employment details – that is –
   they were working security for Borgata while in uniform. Plaintiff also raised a Monell
   claim, seeking to hold the City of Atlantic City directly responsible for its officers’
   conduct on account of the departmet’s ingrained policies and practices that were the
   moving force behind the constitutional violations. The lawsuit was stayed for many years
   during Plaintiff’s criminal prosecution for serious charges that arose out of the incident –
   charges that were eventually resolved in his favor and in a manner indicative of innocence.




                                                1
Case 1:13-cv-05401-NLH-MJS Document 107 Filed 03/22/21 Page 2 of 3 PageID: 762




            On January 17, 2020, through undersiged counsel, Plaintiff filed a second
   amended complaint that added new Fourth Amendment claims1 and Due Process claims
   arising from the wrongful prosecution and conviction of Plaintiff that accrued when the
   Atantic County Prosecutor’s office dismissed all charges against Plaintiff in late 2019.
   Because undersigned counsel and her law firm have litigated numerous § 1983 cases
   against the City of Atlantic City related to conduct of its police officers during the time
   span of 2007 through 2014,2 undersigned counsel has in her care and custody extensive
   written material produced to her firm in connection with litigation in other Atlantic City
   cases. Those materials are highly relevant to this litigation as they involve the same types
   of allegations, same officers, same department polices and practices etc. In order to
   expedite the litigation, minimize costs, and to avoid redundant motion practice, Plaintiff
   moved Judge Schneider to amend a number of discovery confidentiality orders (“DCO”)
   in other highly similar cases to allow Plaintiff’s counsel to produce confidential materials
   already in her care and custody to the parties in this litigation under the DCO entered in
   this case. Judge Schneider granted the request [Doc. No. 82] And District Court Judge
   Hillman affirmed Judge Schneider’s Order on after the City Appealed. [Doc. No. 104]
   [Ex. B - Ellaisy v. City of Atlantic City, et al., 2021 U.S. Dist. LEXIS 24403].

           Plaintiff has made a large production of discovery to the parties in this litigation,
   most of which originated with the City which will serve to expedite discovery in this very
   old case. However, the Defendant City of Atlantic City and the Borgata Defendants have
   not done their part, having failed to timely respond to Plaintiff’s written discovery
   requests.

            Plaintiff propounded Requests for Production to the City on December 11, 2020.
   The City has failed to timely respond to Plaintiff’s requests for production nor provide a
   date certain on which it will respond despite numerous efforts on the part of Plaintiff’s
   counsel to pin the City down to some deadline. The City’s failure to comply by the rules
   of discovery is impeding this litigation as the City is the party in control of the lion’s share



   1
    Plaintiff’s second amended complaint named two additional Atlantic City officers, Defendants Harris and
   Rogers, who have since moved to dismiss on statute of limitiation grounds. [Doc No. 103] That motion is
   currently pending before the District Court Judge.
   2
     Indeed, undersigned counsel has secured two Monell verdicts on behalf of clients against the City of
   Atlantic City, one for unconstitutional conduct that occurred in 2007 and one for unconsitutional conduct
   that occurred in 2013. Undersigned counsel has settled a number of other § 1983 cases with the City of
   Atlantic City.
                                                        2
Case 1:13-cv-05401-NLH-MJS Document 107 Filed 03/22/21 Page 3 of 3 PageID: 763




   of documents relevant to Plaintiff’s claims against the defendant officers. Plaintiff cannot
   conduct oral discovery without the relevant documents.

            Additionally, Plaintiff seeks leave to file a motion to compel against the Borgata
   Defendants, including Borgata Defendants Atkinson and Applegate. Although Borgata has
   produced some materials responsive to Plaintiff’s written discovery requests, Borgata has
   not indicated whether their production is complete. Indeed, it would appear that their
   production is not complete since they have failed to produce defendant Applegates’
   employee file. Furthermore, Plaintiff has not received responses to written discovery
   requests propounded on Defendants Atkinson and Applegate on December 22, 2020.

          For the foregoing reasons, Plaintiff respectfully seeks leave to file a motion to
   compel discovery from the City of Atlantic City and the Borgata Defendants.




                                                         Respectfully submitted,

                                                         /s/ JENNIFER BONJEAN

                                                         Bonjean Law Group PLLC
                                                         467 St. Johns Place
                                                         Brooklyn, NY 11238
                                                         718-875-1850
                                                         Jennifer@bonjeanlaw.com

   Cc:     Morrison Fairbairn, Esq.
           Todd Gelfand, Esq.
           Steven Glickman, Esq.
           Alyson Tomljenovic, Esq.




                                                 3
